     Case 2:21-cv-01310-APG-VCF Document 15 Filed 08/10/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Defendant, Sentinel Insurance Company, Ltd. and The Hartford Financial Services
     Group, Inc.
 8
 9                               UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11
      GILBERT ARCHULETA,                                Case No.: 2:21-cv-01310
12
                            Plaintiff,
13
             vs.                                        STIPULATION AND ORDER TO
14                                                      EXTEND TIME PERIOD TO RESPOND
      THE HARTFORD FINANCIAL SERVICES                   TO PLAINTIFF’S MOTION FOR
15    GROUP, INC.; SENTINEL INSURANCE,
      LLC; SENTINEL INSURANCE COMPANY,                  REMAND [ECF No. 13]
16    LTD., 1 SOURCE INSURANCE GROUP;
      SILVER STATE HYDRAULIC SERVICES,                  [First Request]
17    INC.; and DOES I – V; ROE
      CORPORATIONS I – V; ROE EMPLOYEES
18    I – V; ROE WHOLESALER I – V; and ROE
      RETAILER I - V, inclusive,
19
                            Defendants.
20
21          Plaintiff, Gilbert Archuleta. (“Plaintiff”) and Defendants Sentinel Insurance Company,
22   Ltd. (“Sentinel”), by and through their counsel of record, hereby stipulate and agree as follows:
23          1. On March 23, 2021, Plaintiff filed its Complaint in Eighth Judicial District Court, Case
24              No. A-21-831643-C [ECF No. 1-2];
25          2. On July 9, 2021, Sentinel Petition for Removal to this Court [ECF No. 1];
26          3. On August 2, 2021, Plaintiff filed a Motion for Remand [ECF No. 13];
27          4. Defendants’ deadline to respond to Plaintiff’s Motions for Remand is currently August
28              16, 2021;



                                                Page 1 of 2
     Case 2:21-cv-01310-APG-VCF Document 15 Filed 08/10/21 Page 2 of 2




 1         5. Sentinel’s counsel is requesting an extension until August 30, 2021, to file its response
 2             to the pending Motions for Remand;
 3         6. This extension is requested because Sentinel requires additional time to review and
 4             response to the motion to remand. Sentinel’s lead counsel was on a family vacation
 5             when the Motion for Remand was filed, and the associate assigned to the file is
 6             currently on maternity leave.
 7         7. Counsel for Plaintiff does not oppose the requested extension;
 8         8. This is the first request for an extension which is made in good faith and not for
 9             purposes of delay.
10         IT IS SO STIPULATED.
11     DATED this 9th day of August, 2021.             DATED this 9th day of August, 2021.
12     WRIGHT, FINLAY & ZAK, LLP                       CHRISTENSEN LAW OFFICES, LLC
13
       /s/ Darren T. Brenner                           /s/_Dawn A. Hooker_____________
14     Darren T. Brenner, Esq.                         Thomas Christensen, Esq.
       Nevada Bar No. 8386                             Nevada Bar No. 2326
15     7785 W. Sahara Ave., Suite 200                  Dawn A. Hooker, Esq.
16     Las Vegas, NV 89117                             Nevada Bar No. 7019
       Attorneys for Defendants, Sentinel              1000 S. valley View Blvd
17     Insurance Company, Ltd. and The Hartford        Las Vegas, NV 89107
       Financial Services Group, Inc..                 Attorney for Plaintiff, Gilbert Archuleta
18
19   IT IS SO ORDERED.

20                     10th day of August, 2021.
           Dated this _____
21
                                                 ________________________________________
22                                               UNITED STATES DISTRICT COURT JUDGE

23
24
25
26
27
28



                                               Page 2 of 2
